November 29, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                            HELEN MAYFIELD, Appellant

NO. 14-12-00392-CV                          V.

JOHN CUOCO, STEVE FULLJART, KBTX NEWS, A CORPORATION, AND GRAY
COMMUNICATIONS, A CORPORATION, JOINTLY AND SEVERALLY, Appellees
                 ________________________________

       This cause, an appeal from an order overruling the contest to appellant’s affidavit
of indigence signed April 16, 2012, was heard on the transcript of the record. The record
shows that the judgment is not final. We therefore order the appeal DISMISSED.

      We further order this decision certified below for observance.